Exhibit 10.2

Executive Officer-Corp. VPs and above

Analogic Corporation

Annual Incentive Plan for Fiscal Year 2009

 

 

 

Employee:

      Supervisor:   

Title:

      Business Unit:    Plan Year:    8/1/2008 – 7/31/2009   
Target Level (% of salary):        %

 

 

Congratulations! Analogic Corporation (the “Company”) has selected you to
participate in its Annual Incentive Plan (the “Plan”) for fiscal year ending
July 31, 2009 (“fiscal 2009”). A summary of the terms of the Plan, as it applies
to you, is shown below1:

 

1. Eligibility to Earn an Award

You will be eligible to earn an award under the Plan if all of the following
conditions apply:

 

  (a) Analogic achieves at least 76% of its Adjusted Earnings Per Share (EPS)
budget for fiscal 2009;

  (b) you have received a performance rating of 3.0 or higher on your
performance evaluation during the regular annual review process for fiscal 2009,
and

 

(c)

you are an employee of the Company on the date of the payment of the award,2 or
your employment is terminated involuntarily on or after February 1, 2009 and you
are eligible for Severance Benefits.

 

2. Performance Factors (see attachment)

The Target Level for your award is listed above. Your actual award may be
greater or less than the Target Level, depending on the Company’s performance
for the fiscal 2009. If you are eligible to receive an award, your final award
amount will be determined based upon the following performance factors:

 

  (a) Analogic Adjusted EPS - 70% of your award shall be determined by
Analogic’s year-end results for Adjusted EPS relative to budget for fiscal 2009.

  (b) Analogic Revenue - 30% of your award shall be determined by Analogic’s
year-end results for Revenue relative to budget for fiscal 2009.

 

3. Determining Your Award

 

  (a) Your award will be equal to your Target Level multiplied by your Eligible
Base Earnings, adjusted for the actual performance measures relative to budget
attained for fiscal 2009. “Eligible Base Earnings” means total base salary
payments (including vacation, sick, and holiday pay) made through Company
payroll for the Plan year. Payments made to employees during approved medical
leaves of absence are excluded.

  (b) Your actual award will range from 0 to two (2) times the Target Level for
the performance factors. Amounts in excess of the Target Level will be paid 50%
in cash and 50% in stock.

  (c) If you are not eligible for an award for the entire 2009 year or if your
Target Level changes during the Plan year, your award will be prorated based on
the number of months that you were eligible to receive the award.

This document is not an employment agreement, and terms of employment are
unaffected because of this document. The Company reserves the right to adjust
awards up or down in its discretion based on exceptional circumstances. If
Analogic Adjusted EPS is less than 76% of budget, no awards will be earned under
this Plan.

My signature represents my receipt of the terms and understanding of this plan.

 

 

    

                             

   Name              

Date

  

 

1

For more information concerning the Plan, please contact the Human Resources
Department.

2

Because payment of an award under the Plan is determined in part upon the
Company’s performance during the 2009 Fiscal Year, the payment date of any award
will be after the completion of fiscal 2009, as determined in the sole
discretion of the Company’s Compensation Committee.



--------------------------------------------------------------------------------

Executive Officer-Corp. VPs and above

Analogic Corporation

Annual Incentive Plan for Fiscal 2009

 

Target Level:          %      Annual Salary as of                :       $
                        Target Bonus as of                :       $  
Performance Factors                                      Analogic Adjusted EPS:
           70 % of award      Target Amount as of    :            $   Analogic
Revenue:       30 % of award      Target Amount as of    :       $  

If you are eligible to receive an award under the Plan, the following charts
describe how the amount of your award will be determined based upon the
Company’s financial performance.

 

a. Analogic Adjusted Earnings per Share vs. fiscal year 2009 Budget

 

% of Budget

   < 80% of
Budget     80% of
Budget     90% of
Budget     100% of
Budget     110% of
Budget     ³ 125% of
Budget  

% of Target

   0 %   25 %   50 %   100 %   125 %   200 %

Award Amount

             *     *

 

b. Analogic Revenue vs. fiscal year 2009 Budget

 

% of Budget

   < 95% of
Budget     95% of
Budget     100% of
Budget     ³ 105% of
Budget  

% of Target

   0 %   25 %   100 %   200 %

Award Amount

           *

 

* Amounts earned in excess of the year-end Target Bonus will be paid 50% in cash
and 50% in stock.

Note (1): Intermediate results on above financial measures will be interpolated.

Note (2): If Analogic Adjusted EPS is <76% of budget, no awards will be earned
under this plan.